IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50181
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

WARREN STALBIRD; MARSHALL VINCENT JOLLEY,

                                         Defendants-Appellants.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                     USDC No. SA-99-CR-359-2
                       --------------------
                         January 29, 2002
Before KING, Chief Judge, JOLLY and DeMOSS, Circuit Judges.

PER CURIAM:*

     Warren Stalbird appeals the 160-month sentence imposed by

the district court after he was convicted of conspiracy to

manufacture and distribute methamphetamine.   Citing Apprendi v.

New Jersey, 530 U.S. 466 (2000), he argues for the first time on

appeal that the district court failed to charge the jury with an

essential element of the crime of conviction, namely the drug

quantity upon which his sentence was based.   Because Stalbird did

not raise his Apprendi claim in the district court, this court’s

review is limited to plain error.   See United States v. Meshack,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-50181
                                 -2-

225 F.3d 556, 575 (5th Cir. 2000), cert. denied, 531 U.S. 1100,

amended on rehearing, 244 F.3d 367 (5th Cir.), cert. denied, 122

S. Ct. 142 (2001); Fed. R. Crim. P. 52(b).

     Apprendi is limited to facts that increase a criminal

penalty beyond the statutory maximum authorized by the jury’s

verdict.    See United States v. Keith, 230 F.3d 784, 787 (5th Cir.

2000), cert. denied, 121 S. Ct. 1163 (2001).    Stalbird’s

statutory maximum penalty was 20 years of imprisonment under 21

U.S.C. § 841(b)(1)(C).    See United States v. Doggett, 230 F.3d

160, 164-65 (5th Cir. 2000), cert. denied, 121 S. Ct. 1152

(2001).    Because his sentence of 160 months of imprisonment did

not exceed that statutory maximum provided by the statute,

Stalbird’s Apprendi argument is without merit.    See Keith, 230

F.3d at 787.

     Stalbird also argues that various amounts of methamphetamine

should not have been included as relevant conduct in determining

his sentence.    He argues that he should not have been held

accountable for 283.5 grams of methamphetamine that was

manufactured in early 1997.    He also argues that 595.35 grams of

methamphetamine produced in May and June of 1996 should not have

been attributed to him because the "only evidence ... as it

relates to this amount is that at one point he was present."

     The district court did not assess Stalbird the 283.5 grams

of methamphetamine he complains of, but rather the court lowered

Stalbird’s offense level by two levels after the Government

conceded that such amount should not have been attributed to

Stalbird.    With respect to the 595.35 gram-amount, even if the
                            No. 01-50181
                                 -3-

court had agreed with Stalbird and had subtracted the 595.35

gram-amount from the calculation of the methamphetamine

attributable to him, there remained over 800 grams of

methamphetamine attributable to Stalbird from his various other

criminal activities.    Any amount over 500 grams results in an

offense level of 32.    Thus, any error in including the 595.35

gram-amount was harmless.    Cf. United States v. Brito, 136 F.3d

397, 416 (5th Cir. 1998).    Stalbird’s conviction and sentence are

AFFIRMED.

     Marshall Vincent Jolley appeals the 240-month sentence

imposed by the district court after he was convicted of

conspiracy to manufacture and distribute methamphetamine and

possession with the intent to distribute methamphetamine.    He

argues that the district court erred in determining that he was a

"leader or organizer" of the methamphetamine conspiracy because

the evidence showed only that there was a loose group of

independent people in various segments of the methamphetamine

business who had buyer/seller relationships or equal partnerships

with him.    This court reviews such a factual finding for clear

error.   See United States v. Thomas, 120 F.3d 564, 574 (5th Cir.

1997).

     "If the defendant was an organizer or leader of a criminal

activity that involved five or more participants or was otherwise

extensive" a four-level increase in his offense level is

warranted.    See U.S.S.G. § 3B1.1(a).   Proof that the defendant

had a supervisory role with respect to only one other culpable

participant is sufficient to make the defendant eligible for the
                            No. 01-50181
                                 -4-

enhancement.    United States v. Okoli, 20 F.3d 615, 616 (5th Cir.

1994).    Examining the information before to the district court,

including the trial testimony of Zora Fewell and Timothy Sanchez,

we hold that the district court did not clearly err by enhancing

Jolley’s sentence based on a supervisory role.

     Jolley also argues that the district court erred by

increasing his sentence based on a determination that he had

obstructed justice.   "A finding of obstruction of justice under

§ 3C1.1 is a factual finding reviewed for clear error."      United

States v. Upton, 91 F.3d 677, 687 (5th Cir. 1996).    In making

factual determinations, it is appropriate for a district court to

draw reasonable inferences.    See United States v. Brown, 54 F.3d

234, 242 (5th Cir. 1995).    Given the information before it, the

district court could reasonably have inferred that Jolley coerced

Bruce Martin into not testifying at trial.    The court thus did

not clearly err in assessing the enhancement.    See Upton, 91 F.3d

at 687.    The judgment of the district court is AFFIRMED.